Cook, J.,
concurring. I concur in the judgment of the majority to reverse and remand the cause to the court of appeals to consider the appeal with the benefit of the trial transcript. As the dissenting appellate judge noted, the visiting trial judge’s opinion referred to the trial transcript. Thus, the appellants had seen to it that the trial transcript was timely prepared and submitted to the trial court. It is this fact that persuades me to remand the cause, not the great or small importance of the issues presented by the particular case.
The failure to ensure that the transcript was returned to the court file is the type of oversight permitted to be remedied by courts in the interest of determining cases on the merits. Had the record not shown that the trial transcript was available for review by the trial court, I would have voted to affirm the judgment of the court of appeals. See State v. Ishmail (1978), 54 Ohio St.2d 402, 8 O.O.3d 405, 377 N.E.2d 500.
Wright, J., concurs in the foregoing concurring opinion.